Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 7/5/2022 is acknowledged.
Claims 18-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
5. 	The drawings filed on 12/10/2020 have been approved by the examiner.

EXAMINER’S AMENDMENT
6. 	An examiner's amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
SPECIFICATION:
 	The title has been changed to “SOLDER MATERIAL WITH TWO DIFFERENT SIZE NICKEL PARTICLES ”.

Allowable Subject Matter
7. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the wherein the first amount of particles is between 5 at% and 60 at% of the total amount of the nickel.  The second amount of particles is between 10 at% and 95 at% of the total amount of the nickel.
The first amount of particles having 30% to 70% of the particle size that is in
range of about 5 um around a particle size the highest number of particles
have according to the first size distribution.  The second amount of particles having  30% to 70% a particle size that is in a range of about 5 um around a particle size the highest number of particles have according to the second size distribution.in claim 1.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.









AC/August 11, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897